Citation Nr: 0017952	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-44 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
March 1975.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Buffalo, New 
York, which denied the veteran's claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and blindness, and determined that new and material evidence 
had not been received to reopen a claim for service 
connection for a left leg injury.  The veteran appealed all 
three denials.  In August 1996, the Board denied the claim 
for blindness, and remanded the claims for PTSD and a left 
leg injury for additional development.  In August 1997, the 
RO granted service connection for a left leg injury 
(characterized as pes anserinus bursitis) evaluated as 0 
percent disabling (noncompensable), and affirmed its denial 
of the PTSD claim.  The veteran appealed the issue of 
entitlement to a higher rating for his left leg injury.  
However, in April 1998 a letter was received in which he 
withdrew his appeal on the higher rating issue, and this 
issue is therefore not before the Board at this time.  See 
38 C.F.R. § 20.204(b) (1999).  In July 1998, the Board 
remanded the PTSD claim for additional development, and in 
February 1999 the RO affirmed its denial.   


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a). 

In this case, the veteran does not argue that he participated 
in combat, and the sole claimed stressor is not related to 
combat.  Specifically, a review of the veteran's written 
statements shows that the veteran asserts that he has PTSD as 
a result of an accident aboard his ship in September 1974.  
He states that the accident occurred after he became 
entangled in a line and was dragged underwater.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The veteran's service medical records include a separation 
examination report, dated in March 1975, which show that the 
veteran's psyche was clinically evaluated as normal.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.  Service medical records, dated in 
September 1974, show that he was treated over two days for 
trauma to the left knee and ankle after he was caught in a 
line and pulled about 15 feet into the water.  One report 
notes that he had on a life jacket, and that he was 
underwater for a brief period.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that when 
the law controlling an issue changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, "the question arises as 
to which law now governs."  Id. at 311.  In that regard, the 
Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
evidence does not show that the veteran has PTSD.  In 
particular, the post-service medical evidence includes a VA 
PTSD examination report, dated in November 1999, which 
contains Axis I diagnoses of dysthymic disorder with past 
history of major depressive episodes when actively abusing 
alcohol, social phobia, and alcohol abuse in sustained 
remission.  In this report, the examiner specifically ruled 
out PTSD, stating that the veteran had no clinical evidence 
of PTSD.  The examiner noted the veteran's complaints and 
discussed the medical records in the veteran's file.  This 
examination report is the most recent and most complete 
report in the claims file and comments on earlier reports of 
examinations.  Furthermore, this examination report is 
consistent with a VA PTSD examination report, dated in May 
1997, which contains (corrected) Axis I diagnoses of alcohol 
dependence, depressive disorder NOS (not otherwise 
specified), rule out dysthymia, and rule out alcohol induced 
mood disorder with depressed features.  In the May 1997 
report, the examiner specifically ruled out PTSD, noting that 
the veteran did not present with significant signs or 
symptoms suggestive of PTSD.  It was felt that his major 
pathology was related to chronic alcohol dependence. 

The Board finds that the November 1999 VA PTSD examination 
report, and the May 1997 VA PTSD examination report, are 
highly probative evidence which shows that the veteran does 
not have PTSD.  These reports include accounts of the 
veteran's life history and subjective complaints.  Both of 
the examiners specifically ruled out PTSD.  Of particular 
note, the November 1999 VA PTSD examination report was based 
on a complete review of the veteran's C-file, as well as an 
examination.  This report is accompanied by objective 
clinical findings and a rationalized explanation.  The Board 
further points out that the Axis I diagnoses of 
dysthymic/depressive disorder and alcohol abuse in the VA 
PTSD examination reports are consistent with the vast 
majority of VA hospital and outpatient treatment reports in 
the claims files, dated between 1989 and 1999.  These 
reports, which the Board notes are contained in three 
voluminous claims files, show that the veteran has 
consistently been diagnosed and treated for alcohol abuse, or 
treated for physical conditions related to such alcohol 
abuse, and that he has received numerous concurrent diagnoses 
of major depression, dysthymia, dysthymic disorder and 
depression.  

In reaching this decision, the Board has considered the 
notations of PTSD as found in records from VA hospital and 
outpatient treatment reports, dated between 1992 and 1999.  
However, the Board initially notes that the probative value 
of these notations is weakened by the fact that none of them 
are shown to have been based on a review of the veteran's C-
file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  In addition, these 
notations of PTSD suffer from a number of other defects.  For 
example, they are almost invariably found in reports showing 
treatment for conditions other than PTSD, such as end stage 
alcoholic liver disease, or alcohol abuse, and lack indicia 
of reliability, such as being based on psychological testing, 
observation for PTSD symptomatology, or a rationalized 
explanation.  Few of them discuss any particular stressor.  
In many cases, they are equivocal in their terms, referring 
to "rule out PTSD," or PTSD "by history," with no 
accompanying findings to support a conclusion that PTSD 
presently exists, and therefore appear to be no more than 
reiterations of the veteran's lay history.  See McQueen v. 
West, 13 Vet. App. 237 (1999).  Also, many of them appear to 
have been based on conflicting reports of stressors.  In this 
regard, at various times the veteran appears to have told his 
health care providers that he was service-connected for PTSD, 
and/or gave conflicting statements as to whether he 
participated in combat, and/or whether he served in Vietnam.  
See e.g., VA hospital reports dated in August and September 
of 1996, and November 1997; VA outpatient treatment reports, 
dated in May and June of 1999.  Finally, as previously 
stated, these reports are almost invariably consistent with 
the diagnoses of alcohol abuse in the VA PTSD examination 
reports, as they show that the veteran has been struggling 
with a severe alcohol abuse problem for many years, and 
almost all of them contain concurrent diagnoses of major 
depression, dysthymia, dysthymic disorder and depression, or 
some other acquired psychiatric disorder.  The Board 
therefore finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  As the preponderance of the evidence is 
against the claim that the veteran has PTSD, the veteran's 
claim for service connection for PTSD fails on this basis.  
Accordingly, service connection for PTSD must be denied.

The Board has considered the written testimony of the 
veteran.  The Board points out that although the veteran's 
arguments and reported symptoms have been noted, the issues 
in this case ultimately rest upon interpretations of medical 
evidence and conclusions as to the veteran's correct 
diagnosis.  The veteran, as a lay person untrained in the 
fields of medicine and/or psychiatry, is not competent to 
offer such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for PTSD is not 
warranted.  To that extent, the veteran's contentions to the 
contrary are unsupported by persuasive evidence. 

As a final matter, the Board acknowledges that the case file 
includes records which indicate that the veteran has been 
receiving benefits from the Social Security Administration 
(SSA), and that the SSA's records are not associated with the 
claims files.  However, the Board has determined that this 
claim may be fully and fairly adjudicated without obtaining 
the veteran's SSA records.  The veteran's claim has been 
denied because the preponderance of the evidence does not 
show that he has PTSD.  In this case, the veteran has 
repeatedly stated that he was receiving SSA benefits due to 
blindness.  Therefore, there is no indication that the SSA's 
records contain information relevant to the issue being 
considered by the Board.  Furthermore, the veteran has not 
identified the SSA's records as pertinent to his claim.  
Therefore, the Board has determined that securing any SSA 
records would not add pertinent evidence, and the Board's 
duty to assist is not triggered because such a duty is 
"limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant' s claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).








ORDER

Service connection for PTSD is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

